Citation Nr: 1033286	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-26 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating for service-
connected posttraumatic stress disorder (PTSD), depression and 
alcohol abuse, to include a major depressive disorder, in excess 
of 30 percent prior to August 4, 2009, and 50 percent thereafter.

2.  Entitlement to an initial disability rating for service-
connected tension headaches in excess of 10 percent prior to 
December 17, 2008, and 30 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected low back strain.  

4.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected degenerative disc disease of the 
cervical spine.

5.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative joint disease, status 
post meniscal repair, right knee.

6.    Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative joint disease, status 
post meniscal repair, left knee.
7.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected left lower leg neuropathy (sural 
nerve).

8.  Entitlement to an initial compensable disability rating for 
service-connected hypertension.  

9.  Entitlement to an initial compensable disability rating for 
service-connected left foot plantar fasciitis. 


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from February 2004 to 
July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  


FINDINGS OF FACT

1.  Prior to August 4, 2009, the Veteran's PTSD, depression and 
alcohol abuse, to include a major depressive disorder, were not 
productive symptoms causing occupational and social impairment 
with reduced reliability and productivity.

2.  Since August 4, 2009, the Veteran's PTSD, depression and 
alcohol abuse, to include a major depressive disorder, have not 
been productive of symptoms causing occupational and social 
impairment with deficiencies in most areas such as work, school, 
family relations, judgment, thinking or mood. 

3.  Resolving reasonable doubt in the Veteran's favor, throughout 
the appeal period, his service-connected tension headaches are 
consistent with characteristic prostrating attacks occurring on 
an average of once a month; however, they are not productive of 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

4.  The Veteran's service-connected low back strain is not 
productive of limitation of flexion of 30 degrees or less of the 
thoracolumbar spine, ankylosis of the entire thoracolumbar spine, 
or neurologic manifestations.

5.  The Veteran's service-connected degenerative disc disease of 
the cervical spine is not productive of forward flexion of 
cervical spine of 15 degrees or less, ankylosis of the cervical 
spine, or neurologic manifestations.

6.  The Veteran's service-connected degenerative joint disease, 
status post meniscal repair, right knee, is not productive of 
flexion limited to 30 degrees or less, extension limited to 15 
degrees or more, moderately severe lateral instability or 
recurrent subluxation, ankylosis, or current meniscal tear with 
frequent locking.

7.  The Veteran's service-connected degenerative joint disease, 
status post meniscal repair, left knee, is not productive of 
flexion limited to 30 degrees or less, extension limited to 15 
degrees or more, moderately severe lateral instability or 
recurrent subluxation, ankylosis, or current meniscal tear with 
frequent locking.

8.  The Veteran's service-connected left lower leg neuropathy 
(sural nerve) is not productive of moderate incomplete paralysis 
of foot movements.

9.  Resolving reasonable doubt in the Veteran's favor, his 
service-connected hypertension is consistent with diastolic 
pressure predominately 100 or more requiring continuous 
medication.

10.  The Veteran's left foot plantar fasciitis is not productive 
of symptoms consistent with a moderate foot injury.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD), 
depression and alcohol abuse, to include a major depressive 
disorder, were not met prior to August 4, 2009.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 
(DC) 9411 (2010).

2.  The criteria for a disability rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD), 
depression and alcohol abuse, to include a major depressive 
disorder, were not met on or after August 4, 2009.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, DC 9411 (2010).

3.  The criteria for a disability rating of 30 percent for 
service-connected tension headaches were met prior to December 
17, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 
4.124a, DC 8100 (2010).

4.  The criteria for a disability rating in excess of 30 percent 
for service-connected tension headaches are not met for any 
portion of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, and 4.124a, DC 8100 (2010).

5.  The criteria for a disability rating in excess of 20 percent 
for service-connected low back strain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
DC 5237 (2010).

6.  The criteria for a disability rating in excess of 20 percent 
for service-connected degenerative disc disease of the cervical 
spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, DC 5237 (2010).

7.  The criteria for a disability rating in excess of 10 percent 
for service-connected degenerative joint disease, status post 
meniscal repair, right knee, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
DC 5256 through 5263 (2010).

8.  The criteria for a disability rating in excess of 10 percent 
for service-connected degenerative joint disease, status post 
meniscal repair, left knee, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
DC 5256 through 5263 (2010).

9.  The criteria for a disability rating in excess of 10 percent 
for service-connected left lower leg neuropathy (sural nerve) are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 
4.124a, DC 8521 (2010).

10.  The criteria for a disability rating of 10 percent, but not 
higher, for service-connected hypertension are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, and 4.104, DC 7101 (2010).

11.  The criteria for a compensable disability rating for 
service-connected left foot plantar fasciitis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, DC 5284 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the Veteran's claims arise from his 
disagreement with the initial evaluations following the grant of 
service connection.  Courts have held that, once service 
connection is granted, the claim is substantiated and additional 
notice is not required.  Thus any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the claimant 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  He has not identified any 
additional information or evidence related to his claims.  VA, 
therefore, has made every reasonable effort to obtain all records 
relevant to the Veteran's claims.

The duty to assist includes providing a thorough and 
contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Veteran was afforded VA examinations in August 2007, 
May 2008, June 2008, November 2009 and December 2009.  
Significantly, the Board observes that he does not report that 
the conditions have worsened since he was last examined, and thus 
remand is not required solely due to the passage of time.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Furthermore, 
the Board notes that a review of these examinations show them to 
be complete and adequate for rating purposes as the examiners' 
reviewed the claims file and provided detailed accounts of the 
Veteran's complaints as well as the physical findings sufficient 
enough to apply the applicable rating criteria to each 
disability.

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Board acknowledges that the United States Court of Appeals 
for Veterans Claims (Court) has held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal knowledge 
and observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions).  38 C.F.R. § 3.159(a)(1); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board notes that the Veteran's claims initially were for 
service connection that the RO granted in the December 2007 
rating decision.  The Veteran's appeal arises from his 
disagreement with the disability ratings assigned to each of his 
now service-connected disabilities.  In these circumstances, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
fact, in a February 2010 rating decision, the RO granted an 
increase from 10 percent to 30 percent for the Veteran's service-
connected tension headaches effective December 17, 2008, and an 
increase from 30 percent to 50 percent for the Veteran's PTSD, 
depression and alcohol abuse effective August 4, 2009, thereby 
staging the ratings for these two disabilities.  However, since 
the RO did not grant the maximum benefit under the law, the 
Veteran's claims remain in controversy.  See AB v. Brown, 6 Vet. 
App. 3, 38 (1992).

PTSD

The Veteran's PTSD, depression and alcohol abuse, to include a 
major depressive disorder, (hereafter "psychiatric disability") 
was initially rated as 30 percent disabling until August 4, 2009, 
when a disability rating of 50 percent became effective.  Thus, 
the Board must consider first whether a disability rating in 
excess of 30 percent is warranted prior to August 4, 2009, and 
then whether a disability rating in excess of 50 percent is 
warranted thereafter.

The Veteran's service-connected psychiatric disability is 
evaluated under Diagnostic Code 9411.  The regulations establish 
a general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)).  Id. at 443. 

The 30 percent disability rating requires a showing 
of:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) Scale considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders, Forth Edition, of the 
American Psychiatric Association, Quick Reference (DSM-IV), p. 
46.  A GAF score is highly probative as it relates directly to a 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The Board notes that the Veteran was originally diagnosed to have 
PTSD, depression and alcohol abuse while in service in 2005.  The 
Board acknowledges that the service treatment records demonstrate 
that the Veteran's PTSD and depression were quite symptomatic as 
evidenced by GAF scores in the 50s; but was subject to 
improvement with individual psychotherapy and medication 
management as evidenced by some GAF scores of 65.  Nevertheless, 
by January 2007 (the last available treatment note in the service 
treatment records), the Veteran's PTSD symptoms had decreased, 
his depression was near total remission (70 to 80 percent better 
by the Veteran's report), and his alcohol abuse was in partial 
remission.  The June 2007 report of the Physical Evaluation Board 
indicates the Veteran's PTSD was evaluated as only 10 percent 
disabling for mild industrial impairment due to symptoms of 
anxiety, intrusive thoughts, sleep disturbance and flashbacks 
complicated by alcohol abuse; however, at that time, the Veteran 
was working a regular duty day at his unit where he performed 
clerical work.  

The Veteran underwent his first post-service VA examination in 
August 2007 (approximately one and a half months after 
discharge).  Current symptoms reported included anxiety, being 
"wired," unable to stand big crowds, constantly looking for 
mines and what he is going to step on, nightmares, being scared 
and having to check the locks on his doors and windows repeatedly 
throughout the day.  Mental status examination was within normal 
limits except for the Veteran's mood being slightly irritable and 
mildly dysphoric and his affect was blunted.  There was no 
evidence of symptoms or signs of acute anxiety, psychosis, lack 
of personal hygiene, or deficiencies in speech or thought.  The 
Veteran denied any specific thoughts of suicide intent or plan, 
but acknowledged having a history of suicidal thoughts.  He had 
excellent reality accuracy, orientation and immediate memory, but 
a slight decrease in short-term recall.  He also had deficits in 
abstract thinking. His attention and concentration were good.  
His judgment was adequate.  

The examiner stated that the Veteran's symptoms were consistent 
with PTSD related to his Afghanistan deployment.  Symptoms of his 
PTSD were noted to include recurrent intrusive, distressing 
recollections and nightmares, avoidance of stimuli, numbing of 
general responsiveness, diminished interest or participation in 
significant life activities, feelings of detachment or 
estrangement from others, and a restricted range of affect.  His 
primary emotions appeared to be anger and irritability.  He also 
was positive for persistent symptoms of increased arousal 
including difficulty falling or staying asleep, irritability or 
outbursts of anger, and hypervigilance.  It was noted that the 
Veteran had abused alcohol prior to January 2007 but that he has 
achieved sobriety since then.  The examiner also noted the 
Veteran has a diagnosis of depression, not otherwise specified, 
related to his deployment in Afghanistan.  The examiner stated 
that the Veteran's PTSD and depression had produced mild to 
moderate impairment in overall social and vocational functioning.  
His unemployment appeared to have been more affected by his 
physical difficulties and exacerbated to only a slight degree by 
his PTSD and depression.  He reported having few close friends or 
confidants, seldom socializing with other couples, and having 
only one casual acquaintance from his neighborhood.  He enjoyed 
gardening and has had continuing contact with family members, 
siblings and his children.  A GAF score of 59 was assigned.

The Veteran underwent a second VA examination in May 2008.  It 
was noted that he was working part-time (three nights a week) at 
a casino and had taken three classes at a local college the last 
semester.  The Veteran reported having had some difficulty 
staying on task and focusing related to his schooling but he did 
complete his classes.  It was noted he continued to be married to 
his second wife; however, he reported having problems with the 
relationship, especially his inability to tolerate conflict and 
irritability.  He reported not helping out his wife with 
housework, but helping with shopping and yard work (relating he 
enjoys gardening and sitting in the back yard).  He related not 
having many friends and having difficulty tolerating people, but 
that once or twice a month he will get together with friends and 
play cards or dominoes.  He also reported having an adequate 
relationship with his siblings.  

Current symptoms reported included nightmares two to three times 
a month.  He admitted that this was less than the prior year and 
medications and relaxation techniques learned have helped.  He 
avoids watching movies that remind him of military experiences.  
He had some restricted affect.  He described having difficulty 
being close with others and being estranged from primary 
relationships.  The examiner noted that he seems to have some 
friends but not to previous levels.  He related his sleep was not 
particularly impaired except as reported when he has nightmares.  
He reported some irritability.  He continued to be watchful of 
who is around him when he is out and about and having to look 
down for fear of stepping on a mine.  He related having an 
exaggerated startle response (being "jumpy") but the examiner 
noted that he did not react to loud noises in the adjoining 
offices during the interview.  

Mental status examination was within normal limits except for his 
mood being self-described as depressed (but not as bad as he used 
to be).  He related he is sometimes sad and cries, and at times 
feels withdrawn and worthless.  He denied any suicidal ideation.  
The diagnosis was PTSD and depression, not otherwise specified.  
A GAF score of 65 was assigned.  The examiner noted the Veteran 
was working part-time and in school so he has been able to 
maintain significant regiment although impended to some extent by 
his mental health issues.  The examiner stated that the Veteran 
would certainly have problems in positions that are highly social 
and that an environment that would be volatile with regard to 
relationships would be difficult for him.  He did not think the 
Veteran was impaired to the point where his reliability or 
productivity would be limited.  Finally, the examiner noted that 
there was no evidence of memory impairment or judgment that would 
be particularly compromising.

VA treatment records from July 2007 through July 2008 are 
consistent with the VA examinations demonstrating the Veteran's 
report of continued improvement of his PTSD and depression with 
only episodic increases in symptoms that were quickly corrected 
with changes in medication.  (See e.g., January 2008 and February 
2008 treatment notes.)  By February 2008, it was noted that the 
Veteran was doing significantly better with decreased 
irritability.  He was enrolled in school, which he enjoyed very 
much.  His sleep, appetite and energy were normal.  The 
assessment was that his PTSD and depression were in remission.

The Board notes that the Veteran was not seen again until August 
2009.  The Veteran complained of depressed mood, poor sleep, and 
an inability to concentrate for approximately two to three 
months.  He complained of no motivation, decreased energy and 
irritability.  He reported discontinuing his antidepressant 
because of sexual side effects, and that he had been on no 
medications for almost a year.  However, he reported his past 
PTSD symptoms (nightmares, flashbacks and hypervigilance) to be 
largely resolved and stated that his biggest problem/concern was 
depression at that time.  The assessment was PTSD, in partial 
remission, and depression, not otherwise specified.  It was noted 
that he appeared to have redevelopment of symptoms upon 
discontinuance of his medications, and thus his symptoms of 
depression are perpetuated by his medication noncompliance and 
lack of engagement in treatment.  He was started on Wellbutrin 
and provided an appointment for follow up in six weeks.  He did 
not, however, return for treatment until December 2009 at which 
time he was again noted to be noncompliant with his medications.  
He again reported depressed mood, poor sleep and inability to 
concentrate.  He also reported crying spells several times a 
month and occasional passive suicidal ideation without intent or 
plan.  However, he reported his PTSD symptoms were stable.

The Veteran underwent another VA examination in December 2009.  
It was noted that the Veteran was not compliant with his 
medications.  He reported being employed part-time as a black 
jack dealer at a casino since May 2008.  He reported he likes 
this job and gets along with his coworkers "okay" although he 
works mostly by himself.  He reported having difficulties with 
his physical disabilities at his job but not his psychiatric 
ones.  He also reported continuing to attend school, but not sure 
he would graduate related to him missing a lot because of back 
pain.  He continued to be married to his second wife despite 
relationship problems.  He related that, for fun, they go to 
movies or out to dinner once or twice a week.  He continued to 
remain in contact with his children and reported he has an 
"okay" relationship with his wife's children whom they visit 
once or twice a year.  He also reported having two friends 
although one had died recently and the other lives out of state.  
He remained in contact with the distant friend by telephone about 
once a week.  He attended church with his wife two to three times 
a month, but is not involved in any other activities.  

In reporting his current PTSD symptoms, the Veteran related that 
he no longer experiences nightmares but does have daily 
flashbacks that "come and go."  He will watch news about the 
Afghanistan and Iraq wars, but avoids watching war movies.  He 
also avoids talking about his combat experiences.  He denied 
experiencing any markedly diminished interest or participation in 
significant activities.  He had a restricted range of affect 
relating to an inability to have "loving feelings."  He 
continued to have difficulty with falling and staying asleep, 
outbursts of anger and hypervigilance.  His depression symptoms 
included daily depressed mood, feelings of sadness and feeling 
down "most of day."  Triggers included back pain, school, 
marital problems and being by himself most of the day.  He 
reported experiencing suicidal ideation approximately once per 
week but stated he would not act on it because of his kids and 
grandkids.  

Mental status examination was within normal limits except for 
self-reported mood as being "low key, almost on a depressed 
level, kind of down" with a constricted affect, difficulty 
concentrating and memory deficits such that he has to write 
things down.  He was independent in activities of daily living 
and reported doing household chores and yard work.  Beck 
Depression Inventory indicated Veteran was suffering from severe 
depression.  The assessment was PTSD and Major Depressive 
Disorder (MDD).  A GAF score of 59 was assigned.

After considering the above evidence, the Board finds that it 
fails to establish entitlement to a disability rating higher than 
30 percent prior to August 4, 2009, or a disability rating higher 
than 50 percent thereafter.  The evidence prior to August 4, 
2009, does not show that the Veteran's PTSD and depression was 
consistent with occupational and social impairment with reduced 
reliability and productivity.  Shortly before his discharge, the 
Veteran's PTSD and depression were evaluated as only 10 percent 
disabling as his symptoms were shown to only be productive of 
mild occupational impairment because he had been able to work a 
full duty day in his unit despite his symptoms.  Moreover, the 
medical evidence shortly after his discharge shows that the 
Veteran's symptoms were not severe enough to cause reduced 
reliability and productivity.  The August 2007 VA examiner stated 
that the Veteran's PTSD and depression had produced mild to 
moderate impairment in overall social and vocational functioning.  
Although the Veteran had not worked since his discharge, the 
examiner stated that this appears more due to physical 
disabilities rather than his psychiatric problems.  Furthermore, 
although the Veteran rarely socialized, he did have a few close 
friends and maintained contact with family members (siblings and 
children).  

The May 2008 VA examination demonstrates even further improvement 
in the Veteran's PTSD and depression with the Veteran reporting 
less severity in his symptoms, as well as working part-time and 
attending school.  Although he reported continued marital 
problems and having few friends, he also reported socializing 
with friends one to two times a month playing cards or dominoes.  
He also reported continued adequate relationships with his 
siblings and children.  He further related helping with the 
household shopping and doing yard work and enjoying gardening and 
sitting in his back yard.  Based on this, the examiner stated 
that he did not think the Veteran is impaired to the point where 
his reliability or productivity would be limited.  Nor did he 
find any evidence of memory impairment or judgment that would be 
particularly compromising.

The Board's finding is further supported by the VA treatment 
records that showed continued improvement in the Veteran's PTSD 
and depression to the point where they were considered to be in 
remission by February 2008.  The improvement of the Veteran's 
symptoms are also supported by the fact that he stopped treatment 
for a year indicating his symptoms were not productive of more 
than mild impairment in occupational and social functioning.

Furthermore, the GAF scores of 59 and 65 given at the VA 
examinations support the Board's finding.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  See DSM-IV at 
44-47.  A GAF score of 61-70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  Thus the GAF scores of 59 and 65 are more 
consistent with a disability picture productive of a 30 percent 
disability rating as they basically represent some mild to 
slightly moderate symptoms.  

However, on August 4, 2009, the Veteran sought treatment for a 
worsening of his depressive symptoms.  The Board finds that this 
worsening is sufficient evidence to establish entitlement to an 
increased disability rating to 50 percent but not higher because 
the evidence fails to establish occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  Despite 
the Veteran's worsening symptoms, he was still able to continue 
working his part-time job at the casino, as well as continue to 
go to school (although he did report not taking classes in the 
summer due to his depressive symptoms).  He also continues to be 
married to his second wife despite their marital problems and 
maintains contact with close friends and family, especially his 
children.  He also appears to be socially active in that he 
reported going out to the movies or dinner one to two times a 
week and attending church two to three times a month.

In addition, although he reported at the December 2009 VA 
examination that he has suicidal ideation approximately once a 
week, he denied any current suicidal ideation.  VA treatment 
records also fail to show any active suicidal ideation.  
"Frequently, there may be thoughts of death, suicidal ideation, 
or suicide attempt.  These thoughts range from a belief that 
others would be better off if the person were dead, to transient 
but recurrent thoughts of committing suicide, to actual specific 
plans of how to commit suicide.  The frequency, intensity, and 
lethality of these thoughts can be quite variable."  Diagnostic 
and Statistical Manual of Mental Disorders, (4th ed. Text 
Revision, 2000).  Cf. 38 C.F.R. 4.125.  The suicidal thoughts 
described in the medical reports here fall within the 
disturbances of motivation and mood that produce occupational and 
social impairment with reduced reliability and productivity 
warranting a 50 percent rating.  The symptomatology does not 
approximate the suicidal ideation associated with the much more 
severe occupational and social impairment characterized by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood to such a extent that a 70 
percent evaluation is warranted solely upon the basis of the 
Veteran's occasional suicidal thoughts

Finally, the evidence fails to show that his symptoms include 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and/or inability to 
establish and maintain effective relationships.

The Board notes that the December 2009 VA examiner only provided 
a GAF score of 59 indicating, as previously discussed, mild to 
moderate impairment on the GAF scale.  However, the VA examiner 
noted that the Beck Depression Inventory indicated a severe level 
of depression.  Moreover, the examiner's diagnosis was major 
depressive disorder, which represents a change in diagnosis from 
depressive disorder, not otherwise specified, and thus an 
indication of a worsening in the Veteran's depressive disorder.  
Thus, the GAF score of 59 when taken into consideration with the 
other evidence of record supports a finding that the Veteran's 
disability picture is consistent with the criteria for a 50 
percent disability rating but not the higher criteria for a 70 
percent disability rating.  

Finally, the Board must consider whether referral for 
consideration of an extraschedular rating is warranted.  It is 
generally provided that the rating schedule will represent, as 
far as can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from a service-
connected disability.  38 C.F.R. § 3.321(a).  In the exceptional 
case, however, to accord justice, where the schedular evaluations 
are found to be inadequate, the Secretary is authorized to 
approve, on the basis of the criteria set forth in 38 C.F.R. § 
3.321(b)(1), an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. § 
3.321(b).  The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  Id.  The Veteran's entire history 
is reviewed when making disability evaluations.  See 38 C.F.R. §  
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  In other words, 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  In doing so, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.   

In the present case, the Board finds that there is no evidence 
that the Veteran's disability picture is so exceptional that it 
renders the rating criteria inadequate to evaluate the Veteran's 
psychiatric disabilities.  The applicable rating criteria take 
into consideration the Veteran's industrial, as well as social 
impairment, and, therefore, the schedular evaluation contemplates 
the Veteran's level of disability and symptomatology.  For these 
reasons, the Board finds that the preponderance of the evidence 
is against referring  the Veteran's claim for consideration of an 
extraschedular rating.

In conclusion, the Board finds that the preponderance of the 
evidence is against finding that a disability rating in excess of 
30 percent prior to August 4, 2009, and in excess of 50 percent 
thereafter, is warranted.  It further finds that the 
preponderance of the evidence is against referral for an 
extraschedular disability rating pursuant to 38 C.F.R. 
§ 3.321(b).  As the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt doctrine is not for 
application.  Consequently, the Veteran's claim must be denied.

Tension Headaches

The Veteran's service-connected tension headaches were initially 
rated as nondisabling in the December 2007 rating decision.  By 
rating decision issued in September 2008, a 10 percent disability 
rating was awarded effective July 7, 2007, the effective date of 
service connection.  Consequently, a 30 percent disability rating 
was awarded effective December 17, 2008.  Thus, the Board must 
consider first whether a disability rating in excess of 10 
percent is warranted prior to December 17, 2008, and then whether 
a disability rating in excess of 30 percent is warranted 
thereafter.

The Veteran's service-connected tension headaches have been 
evaluated by analogy to Diagnostic Code 8100, which evaluates 
migraine headaches.  Under this diagnostic code, a 10 percent 
evaluation for migraine headaches requires characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation is warranted for 
migraine headaches where there is characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation is warranted if there 
are very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, DC 8100.

At VA examination in August 2007, the Veteran reported having 
approximately 2 headaches per month.  He described them as aching 
pain in his forehead which does not radiate without associated 
nausea or vomiting.  He referred they have a gradual onset and 
are relieved with ibuprofen and rest.  Neurological examination 
was within normal limits.  The assessment was tension headaches.

VA treatment records show the Veteran was first treated in Urgent 
Care for headaches in October 2007.  He reported he has had them 
"off and on" for the past year.  He reported feeling pain in 
the temple area and behind the eyes.  He denied fever, chills, 
nausea, vomiting, chest pain, shortness of breath, palpitations, 
vision loss or problems, hearing loss, muscle weakness, 
paresthesias, bladder/bowel incontinence or photophobia.  He 
stated they last around two to three days, and he takes ibuprofen 
and sleeps to help alleviate the headaches.  Diagnosis was 
tension headaches.

At VA examination in June 2008, the Veteran referred that he 
noticed his headaches are worse when his blood pressure is 
elevated and for other unknown reasons they can come on without 
apparent provocation.  They were occurring approximately once a 
month lasting six to seven hours and reaching a severity of three 
or four out of ten.  About every other month, he related that his 
headaches would increase in severity to a seven and last several 
hours.  He reported treating these headaches with ibuprofen and 
lying down until the headache goes away.  He denied any 
incapacitating episodes in the last year.  The diagnosis was 
chronic headaches.

In December 2008, the Veteran submitted a statement to VA in 
which he reported that the frequency of his headaches has 
increased to a significant number (two to three times monthly 
lasting up to eight hours).  He also stated that they interfere 
with his job and daily routine.  

The Veteran was scheduled for a new VA examination in December 
2009.  At this examination, he reported his headaches were more 
frequent, occurring "every single day" lasting for a few hours 
until he can take his medication and lie down.  Average severity 
of pain is five or six out of ten, but about every other day they 
are as severe as nine out of ten.  He described them as generally 
frontal and of a throbbing quality.  He denied accompanying aura, 
weakness, fatigue or functional loss, but did say he sometimes 
has nausea.  He takes ibuprofen for his headaches and rests 
(i.e., lies down).  The assessment was migraine-type headaches.  

In contrast, the Board notes that at the same examination but in 
conjunction with his cervical spine disability, the Veteran 
reported having related headaches twice a week lasting for hours 
to a level of five to eight with a burning quality.  He again 
reported that over-the-counter medications and rest helps.  This 
report would appear to be inconsistent with the previous report, 
and the Board notes that the examiner did not clarify these 
inconsistencies.  Nevertheless, the Board does not find this 
examination to be inadequate as, even considering the Veteran's 
headaches at their worst, they do not meet the criteria for a 
higher disability rating as will be discussed in further detail 
below.

After considering all the evidence and resolving reasonable doubt 
in favor of the Veteran, the Board finds that a 30 percent 
disability rating is warranted effective July 7, 2007 and 
throughout the appeal period.  The medical evidence shows that 
the Veteran has consistently reported having headaches at least 
once a month, which is consistent with the 30 percent rating 
criteria.  In addition, the Veteran has consistently reported 
that rest is a primary alleviating factor, in other words that he 
has to lie down until the headaches go away, which the Board 
considers to be comparable to a "prostrating attack."  Thus the 
Board finds that the Veteran's disability picture is consistent 
with the rating criteria for a 30 percent evaluation.  

However, the next higher rating criteria are not established for 
any portion of the appeal period.  Specifically, the Board finds 
that the evidence fails to establish that the Veteran's headaches 
are "completely prostrating" as the Veteran has indicated that 
he is able to work and continue functioning until he is able to 
take his medication and lie down (see November 2009 VA 
examination report).  Furthermore, his headaches are not 
prolonged.  At most the Veteran has reported his most severe 
headaches that require him to lie down only last several hours 
(see June 2008 VA examination report).  

Finally, the evidence fails to establish that his headaches are 
productive of severe economic inadaptability.  Although the 
Veteran reported in his December 2008 statement that his 
headaches were affecting his employment and daily activities, 
there is no indication that they have actually resulted in severe 
economic inadaptability.  The available evidence shows that the 
Veteran has continued to work part-time in a casino as a black 
jack dealer since May 2008 and that he also has attended school 
part-time since 2008.  The Veteran has not submitted any evidence 
to show that his headaches have affected either his work or 
school to such an extent as to constitute severe economic 
inadaptability.  In fact, the Veteran himself has only reported 
losing a couple of days from work during 2009 due his back, knees 
and feet.  (See December 2009 VA PTSD examination report.)  As 
for his schooling, again the Veteran has reported losing time 
from classes, but more because of his back pain than from 
headaches.  As the evidence shows the Veteran is able to maintain 
his job and school without any significant loss of time because 
of his service-connected headaches, the preponderance of the 
evidence is against finding that they are productive of severe 
economic inadaptability.

Finally, the Board must consider whether referral for 
consideration of an extraschedular rating is warranted.  The 
legal standards were previously discussed and will not be 
repeated here.  After considering the evidence, the Board finds 
that the Veteran's disability picture is not so exceptional as to 
cause the rating criteria to be inadequate to evaluate his 
service-connected headaches.  Although rated by analogy, the 
Board finds that the industrial impairment caused by the 
Veteran's service-connected headaches is contemplated by the 
rating criteria used to evaluate them.  The Veteran has presented 
no evidence or argument that establishes that the rating criteria 
are inadequate and his service-connected tension headaches are 
not consistent with the 30 percent disability rating assigned.  
Consequently, the Board finds that the preponderance of the 
evidence is against finding that referral for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b) is warranted.

In conclusion, the Board finds that a disability rating of 30 
percent, but no higher, is warranted for the Veteran's service-
connected tension headaches.  Thus, the Veteran's appeal is 
granted to the extent that a 30 percent disability rating had not 
previously been awarded prior to December 17, 2008, but a higher 
disability rating is denied.  As the preponderance of the 
evidence is against a disability rating in excess of 30 percent, 
the benefit of the doubt doctrine is not for application.  
Consequently, the Veteran's appeal for a disability rating in 
excess of 30 percent is denied.

Low Back Strain

The Veteran is service-connected for a low back strain that is 
evaluated as 20 percent disabling under Diagnostic Code 5237.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a.  When rating under the General Rating Formula for 
Diseases and Injuries of the Spine, any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, are evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, the revised rating criteria 
provide a 100 percent rating for unfavorable ankylosis of the 
entire spine; and a 50 percent rating for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 40 percent rating is 
warranted where forward flexion of the thoracolumbar spine is 30 
degrees or less; or, there is favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine.  

The rating criteria define normal range of motion for the various 
spinal segments for VA compensation purposes.  Normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexions are 0 to 30 
degrees, and left and right lateral rotations are 0 to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).  

The fact that the criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations based 
on pain alone are not appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurological sections of the rating schedule.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

The Veteran was diagnosed in service to have chronic low back 
pain due to repetitive strain related to jumping off trucks, 
wearing body armor, riding over rough roads, and heavy lifting.  
Evaluation on Physical Evaluation Board (PEB) showed no 
tenderness or spas and mild limitation of motion due to pain.  It 
was determined the Veteran was unable to return to the physical 
demands of military service.  PEB report indicates the Veteran's 
chronic low back pain was considered a physical impairment 
sufficient to warrant him being found medically unfit for duty 
even though this disability was evaluated as zero percent 
disabling based on no mechanical loss of motion.  

Post-service medical evidence fails to show that the Veteran has 
limitation of forward flexion of the thoracolumbar spine of 30 
degrees or less.  At most, the Veteran has limitation of forward 
flexion to 60 degrees as shown on VA examination in August 2007.  
VA examinations in June 2008 and November 2009 show limitation of 
forward flexion of the thoracolumbar spine to be 78 degrees and 
70 degrees, respectively, secondary to pain on motion.  VA 
treatment records show the Veteran has limitation of motion of 
the thoracolumbar spine, but do not show specific degrees of 
limitation.  Also on VA examination, the Veteran reported pain in 
the thoracolumbar spine with range of motion and on straight leg 
raises, but additional limitation of motion, weakness, loss of 
endurance or fatigability was not show on repetitive testing.  
Thus, the Board finds that the evidence fails to establish that 
the Veteran's orthopedic manifestations of his service-connected 
lumbar strain are productive of a disability picture consistent 
with a disability rating in excess of 20 percent.

Furthermore, the Board finds that there is insufficient objective 
evidence of neurologic manifestations to warrant separate 
ratings.  The Board notes that the Veteran has more recently 
reported having radiation of pain into either of his lower 
extremities.  For example, September and October 2009 VA 
treatment notes reflect that the Veteran reported having 
radiating pain into his left hip and thigh and a February 2010 
treatment note records the Veteran's complaints of radiation of 
pain into the right leg.  However, no objective findings have 
been made to establish there is radiculopathy caused by the 
Veteran's low back strain.  Straight leg raises have been 
essentially negative (except at the November 2007 physical 
therapy assessment; however, the Veteran denied having radicular 
symptoms).  Although the Veteran was noted to complain of 
radiation into the bilateral lower extremities in September 2009, 
at his October 2009 physical therapy consult, he reported 
medication alleviated this.  Finally, sensation has been 
essentially normal except for a neuropathy in the left foot which 
is unrelated and separately service-connected.  For these 
reasons, the Board finds the preponderance of the evidence is 
against finding that separate evaluation is warranted for 
neurologic manifestations of the Veteran's low back disability.

Finally, the Board must consider whether referral for 
consideration of an extraschedular rating is warranted.  The 
legal standards were previously discussed and will not be 
repeated here.  After considering the evidence, the Board finds 
that the Veteran's disability picture is not so exceptional as to 
cause the rating criteria to be inadequate to evaluate his 
service-connected low back strain.  Although the Veteran has 
complained of severe back pain (especially at his last VA 
examination in November 2009), the objective medical evidence 
fails to establish that said pain causes industrial impairment 
that is not contemplated by the 20 percent disability rating the 
Veteran is already assigned.  The Veteran has presented no 
evidence or argument that establishes that the rating criteria 
are inadequate and his service-connected low back strain is not 
consistent with the 20 percent disability rating assigned.  

Furthermore, the Board notes that, despite his back pain, the 
Veteran continues to work part-time at a job that requires 
prolonged standing.  The Veteran himself has acknowledged that he 
has only missed one or two days from work in the past year 
because of back pain. (See December 2009 VA PTSD examination 
report.)  Such industrial impairment is adequately contemplated 
by the 20 percent disability rating.  Consequently, the Board 
finds that the preponderance of the evidence is against finding 
that referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b) is warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against finding that a disability rating in excess of 
20 percent is warranted for the Veteran's service-connected low 
back strain.  The preponderance of the evidence being against the 
claim, the benefit of the doubt is not for application.  
Consequently, the Veteran's appeal for a disability rating in 
excess of 20 percent must be denied.

Degenerative Disc Disease of the Cervical Spine

The Veteran is service-connected for degenerative disc disease of 
the cervical spine that is evaluated as 20 percent disabling 
under Diagnostic Code 5243.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a.  When rating under the General Rating Formula for 
Diseases and Injuries of the Spine, any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, are evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).  

Diagnostic Code 5243 evaluates intervertebral disc syndrome, 
which is rated under either the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever would result in a higher rating.  38 C.F.R. § 4.71a.  
When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, the revised rating criteria 
provide a 100 percent rating for unfavorable ankylosis of the 
entire spine.  A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine.  A 30 percent rating is 
warranted where there is forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine.  A 20 percent rating is warranted for forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is provided for forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

The rating criteria define normal range of motion for the various 
spinal segments for VA compensation purposes.  Normal forward 
flexion of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexions are zero to 
45 degrees, and left and right lateral rotations are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees.  The normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).  

The fact that the criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations based 
on pain alone are not appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurological sections of the rating schedule.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

The Veteran was diagnosed in service to have chronic neck pain 
due to acute strain when he fell off a truck in Afghanistan.  
Imaging showed diffuse degenerative changes.  Evaluation on 
Physical Evaluation Board (PEB) showed no tenderness or spasm and 
mild limitation of motion due to pain.  It was determined the 
Veteran was unable to return to the physical demands of military 
service.  PEB report indicates the Veteran's chronic neck pain 
was considered a physical impairment sufficient to warrant him 
being found medically unfit for duty even though this disability 
was evaluated as zero percent disabling based on no mechanical 
loss of motion.  

Post-service medical evidence fails to show that the Veteran has 
limitation of forward flexion of the cervical spine of 15 degrees 
or less.  The Veteran underwent multiple VA examinations in 
August 2007, June 2008 and November 2009 that show he had no more 
than mild or slight limitation of forward flexion of the cervical 
spine.  Furthermore, there was no evidence of ankylosis of the 
cervical spine.  VA treatment records fail to show the Veteran 
received any treatment for his cervical spine degenerative disc 
disease.  Thus, the Board finds that the evidence fails to 
establish that the Veteran's orthopedic manifestations of his 
service-connected degenerative disc disease of the cervical spine 
are productive of a disability picture consistent with limitation 
of forward flexion of the cervical spine of 15 degrees or less, 
which is required to warrant a higher disability rating of 30 
percent.

Furthermore, the Board finds that there is insufficient objective 
evidence of neurologic manifestations to warrant separate 
ratings.  Again VA treatment records are silent for any treatment 
of the Veteran's cervical spine degenerative disc disease.  At 
the VA examinations, the Veteran either denied or failed to 
report any symptoms consistent with radiculopathy into the upper 
extremities, nor were any objective findings of neurologic 
deficits made on physical examination.  For these reasons, the 
Board finds the evidence fails to establish that a separate 
evaluation is warranted for neurologic manifestations of the 
Veteran's cervical spine degenerative disc disease.  

The Board also notes that the evidence fails to establish that 
the Veteran has had incapacitating episodes as a result of his 
cervical spine degenerative disc disease.  Thus, evaluation under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is not warranted.

Finally, the Board must consider whether referral for 
consideration of an extraschedular rating is warranted.  The 
legal standards were previously discussed and will not be 
repeated here.  After considering the evidence, the Board finds 
that the Veteran's disability picture is not so exceptional as to 
cause the rating criteria to be inadequate to evaluate his 
service-connected cervical spine degenerative disc disease.  
Although the Veteran has complained of neck pain with limitation 
of motion especially with flare-ups, the objective medical 
evidence fails to establish that these symptoms cause industrial 
impairment that is not contemplated by the 20 percent disability 
rating already assigned.  The Veteran has presented no evidence 
or argument that establishes that the rating criteria are 
inadequate or that his service-connected cervical spine 
degenerative disc disease is not consistent with the 20 percent 
disability rating assigned.  Furthermore, the Board notes that, 
despite his neck pain, the Veteran continues to work part-time as 
well as attend school part-time without any significant time lost 
due to his cervical spine disability.  Such industrial impairment 
is adequately contemplated by the 20 percent disability rating.  
Consequently, the Board finds that the preponderance of the 
evidence is against finding that referral for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b) is warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against finding that a disability rating in excess of 
20 percent is warranted for the Veteran's service-connected 
degenerative disc disease of the cervical spine.  The 
preponderance of the evidence being against the claim, the 
benefit of the doubt doctrine is not applicable.  Consequently, 
the Veteran's appeal for a disability rating in excess of 20 
percent must be denied.

Right Knee Degenerative Joint Disease Status Post Meniscal Repair

The Veteran is service-connected for degenerative joint disease, 
status post meniscal repair, of the right knee that was evaluated 
as 10 percent disabling.  The Board notes that, on the rating 
sheet, the RO has indicated that the Veteran's right knee 
disability has been rated under Diagnostic Code 5259, which rates 
for removal of the semilunar cartilage which is symptomatic.  
However, review of the actual decision and subsequent 
adjudications demonstrate that the RO has evaluated the Veteran's 
right knee disability based upon limitation of motion (Diagnostic 
Codes 5260 and 5261) and instability (Diagnostic Code 5257).  The 
Board will consider all applicable Diagnostic Codes in 
determining whether a higher or separate disability rating is 
warranted for the Veteran's right knee disability.

Degenerative joint disease is evaluated under Diagnostic Code 
5003 (osteoarthritis) and Diagnostic Code 5010 (traumatic 
arthritis).  Diagnostic Code 5003 provides that arthritis 
established by x-ray findings is rated on the basis of limitation 
of motion of the affected joints.  Limitation of motion of the 
knee is evaluated using Diagnostic Codes 5260 and 5261.  
38 C.F.R. § 4.71a.  DC 5260 is used to evaluate knee disabilities 
based upon limitation of flexion of the knee.  It provides for a 
10 percent rating when flexion is limited to 45 degrees or less; 
a 20 percent rating when flexion is limited to 30 degrees; and a 
maximum 30 percent rating when flexion is limited to 15 degrees 
or less.  38 C.F.R. § 4.71a, DC 5260.  Diagnostic Code 5261 is 
used to evaluate knee disabilities based upon limitation of 
extension of the knee, and provides for a 10 percent rating when 
extension is limited to 10 degrees or more; a 20 percent rating 
when extension is limited to 15 degrees; a 30 percent rating when 
extension is limited to 20 degrees; a 40 percent rating when 
extension is limited to 30 degrees; and a maximum 50 percent 
rating when extension is limited to 45 degrees or more.  
38 C.F.R. § 4.71a, DC 5261.  Normal range of motion of the knee 
is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, 
Plate II.  

When, however, the limited motion of the specific joint or joints 
involved would be noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is assigned for each involved major 
joint or group of minor joints affected by limitation of motion, 
to be combined, not added.  38 C.F.R. § 4.71a, DC 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Id.  In the absence of limitation of motion, 
arthritis is rated as 10 percent disabling when shown by x-ray 
evidence of the involvement of two or more major joints or two or 
more minor joint groups, or as 20 percent disabling when show by 
x-ray evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional incapacitating 
exacerbations.  Id.

Diagnostic Code 5256, which evaluates ankylosis of the knee, 
permits a 30 percent rating for favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 degrees.  
A 40 percent rating is warranted when there is ankylosis of the 
knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  When a veteran has ankylosis of the knee 
in flexion between 20 degrees and 45 degrees, a 50 percent rating 
is warranted.  Knee ankylosis that is extremely unfavorable, in 
flexion at an angle of 45 degrees or more, warrants a maximum 
60 percent evaluation.  Id.  

Diagnostic Code 5257 provides for evaluating an impairment of the 
knee with recurrent subluxation or lateral instability as 10 
percent disabling for a slight impairment, 20 percent disabling 
for a moderate impairment, and 30 percent disabling for a severe 
impairment.  Under Diagnostic Code 5257, 30 percent is the 
maximum scheduler rating provided.  Diagnostic Code 5257 is not 
predicated on loss of range of motion.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  

Diagnostic Codes 5258 and 5259 evaluate knee disabilities due to 
cartilage damage.  Dislocated semilunar cartilage with frequent 
episodes of locking, pain and effusion into the joint warrants a 
20 percent rating.  38 C.F.R. § 4.71a, DC 5258.  When there has 
been removal of the semilunar cartilage that is symptomatic, a 10 
percent rating is warranted.  38 C.F.R. § 4.71a, DC 5259.  

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257 as 
Diagnostic Code 5257 is not predicated on limitation of motion. 
VAOPGCPREC 23-97.  In addition, separate ratings under Diagnostic 
Codes 5260 and 5261 may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004.  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  Disability 
from injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  Both the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

In evaluating musculoskeletal disabilities, the Board must also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 C.F.R. 
§§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss contemplates the inability of the body to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, factors 
to be evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  When assigning an evaluation 
under Diagnostic Codes 5003 and 5010, the provisions of 38 C.F.R. 
§ 4.40, 4.45 and 4.59, providing for consideration of such 
factors as functional loss due to pain, must be considered.  
VAOPGCPREC 9-98.  

The service treatment records show the Veteran entered into 
active duty with a pre-existing right knee disorder that was 
reinjured in service causing a right medial meniscus tear.  The 
Veteran underwent surgical repair in June 2004.  Thereafter, he 
reportedly reinjured the knee while in Afghanistan in November 
2004.  After returning from Afghanistan, the Veteran received 
treatment for the right knee, but did not have surgery again on 
it.  Instead he had physical therapy and steroid injections.  The 
report of the PEB indicates that imaging showed degenerative 
joint disease, and physical examination demonstrated no 
instability, tenderness or effusion and range of motion limited 
by pain.  It was determined that the Veteran was unable to 
perform effectively as a heavy equipment operator due to this 
disability.  The PEB assigned a total 10 percent disability 
rating for bilateral knee degenerative joint disease without 
mechanical loss of motion.

Post-service VA treatment records only contain records involving 
his knees in August and September 2007 when the Veteran was 
waiting for and received a knee brace (the note does not indicate 
for which knee the brace was for).  Otherwise there is no record 
of any additional treatment for the Veteran's right knee 
disability.

The Veteran underwent three VA examinations.  The report of the 
first one conducted in August 2007 reveals the Veteran complained 
of having right knee pain (like pins and needles), especially 
with stairs, of an intensity of 5 out of 10; has stiffness in the 
right knee with standing after sitting or lying down; has sharp 
knife-like pain with weight-bearing (8 to 9 out of 10); has some 
swelling of the knee but no warmth or redness; and that the right 
knee feels weak at times although he denied any giving out or 
subluxation.  He reported that a brace had been ordered but not 
received yet.  Physical examination of the right knee 
demonstrated that the Veteran walked with a slow and protected 
gait by cane.  The examiner noted that the Veteran could ambulate 
without the cane with a more fluid gait but that he was more 
guarded fearing pain.  Range of motion was guarded with extension 
of zero degrees and flexion limited to 100 degrees.  Only firm 
pressure to the superior medial aspect of the patella elicited 
report of pain.  There was no objective evidence of redness, 
warmth or swelling.  There was mild crepitus noted.  X-rays 
revealed mild degenerative disease manifested by mild narrowing 
of the tibiofemoral medial compartment and spiking of the tibial 
plateau spines.  No effusion was shown.  The assessment was 
arthroscopic repair of meniscal tear with residual degenerative 
joint disease.

The Veteran underwent a second VA examination in June 2008 at 
which time he complained of constant pain in the right knee rated 
a 2 to 3 out of 10 with weakness and swelling at times.  He also 
reported stiffness and a giving way sensation.  He denied having 
redness, heat, locking, fatigability or lack of endurance of the 
right knee.  He reported daily flare-ups of pain at a severity of 
7 to 8 out of 10 lasting 30 to 60 minutes precipitated by 
prolonged standing or sitting.  He denied any additional 
limitation of motion or functional impairment during these flare-
ups.  He also denied dislocations of the right knee.  He wears a 
brace on the right knee.  He was independent in his activities of 
daily living but was limited in walking due to his right knee 
disability.  He related working part-time as a dealer at a casino 
and prolonged standing at this job affects his right knee.  
Physical examination of the right knee demonstrated there was no 
swelling, effusion, heat or redness.  Anterior drawer, 
varus/valgus and McMurray's tests were all essentially negative.  
Range of motion was from extension of zero degrees to flexion of 
122 degrees without flare-ups of pain, weakness, fatigue or 
incoordination noted on repetitive motion.  The assessment was 
arthritis, status post meniscal repair.

Finally, the Veteran underwent a VA examination in November 2009.  
At that time, he reported that he has not had a lot of problems 
with his right knee lately, only having pain on squatting or 
stooping.  He did report increased pain to the level of 7 out of 
10 once a week lasting for a few hours.  He noted having weakness 
in the right knee going up stairs, stiffness, giving way and 
fatigability.  He denied having swelling, heat, redness or 
locking.  He reported that work and household chores can cause an 
increase in his pain level.  Physical examination of the right 
knee demonstrated no swelling, heat or redness.  There were mild 
hypertrophic changes to the knee.  The anterior drawer, 
varus/valgus and patellar compression tests were all negative.  
Range of motion of the right knee was from extension of zero 
degrees to flexion of 126 degrees.  There were no witnessed 
flare-ups of pain, weakness, fatigue, or lack of endurance with 
three repetitions of motion on examination.  The assessment was 
mild degenerative joint disease.

Based upon the available evidence, the Board finds that the 
evidence does not establish entitlement to a higher disability 
rating than 10 percent for the Veteran's service-connected 
degenerative joint disease, status post meniscal repair, of the 
right knee.  The evidence shows that the Veteran has degenerative 
joint disease of the right knee which would be evaluated under 
Diagnostic Code 5003 based upon limitation of motion.  In order 
to obtain a disability rating in excess of 10 percent based upon 
limitation of motion, however, the evidence must show that there 
is either limitation of flexion to 30 degrees or less or 
limitation of extension to 25 degrees or less.  The medical 
evidence demonstrates the Veteran has flexion limited to no more 
than 100 degrees.  See August 2007 VA examination report.  
Moreover, the subsequent VA examinations in June 2008 and 
November 2009 indicate an improvement in the Veteran's knee as 
flexion was only limited to 122 and 126 degrees, respectively.  
Even when taking into consideration the Veteran's reports of 
pain, stiffness and weakness, the disability picture fails to 
reflect the functional impairment of the right knee is consistent 
with limitation of flexion of 30 degrees.  Thus, a higher 
disability rating is not warranted under Diagnostic Code 5260.  
In addition, the evidence fails to establish the presence of any 
limitation of extension; therefore, a higher or separate 
disability rating is not warranted under Diagnostic Code 5261.  
In addition, as the evidence fails to establish there is 
ankylosis of the right knee, a higher disability rating is not 
warranted under Diagnostic Code 5256.

Furthermore, the Board finds that a higher or separate disability 
rating is not warranted under Diagnostic Code 5257 as, despite 
the Veteran's reports of a feeling of giving way in the right 
knee, the objective medical evidence fails to establish the 
presence of any instability or subluxation of the right knee.  

Moreover, the Board notes that it has considered whether a 
separate 10 percent disability rating is warranted under 
Diagnostic Code 5259 for removal of the semilunar cartilage that 
is symptomatic.  However, as all the Veteran's symptoms of pain, 
swelling, stiffness, etc. have been considered in evaluating his 
disability based upon limitation of motion, the Board finds that 
a separate rating under Diagnostic Code 5259 would constitute 
impermissible pyramiding.  See 38 C.F.R. § 4.14.  Thus, a 
separate disability rating under Diagnostic Code 5259 is not 
warranted.  The Board also notes that a higher disability rating 
is not warranted under Diagnostic Code 5258 as the medical 
evidence fails to establish the Veteran currently has any 
meniscal tear of dislocation causing his symptoms.

Finally, the Board must consider whether referral for 
consideration of an extraschedular rating is warranted.  The 
legal standards were previously discussed and will not be 
repeated here.  After considering the evidence, the Board finds 
that the Veteran's disability picture is not so exceptional as to 
cause the rating criteria to be inadequate to evaluate his 
service-connected right knee disability.  Although the Veteran 
complains of pain with limitation of motion, stiffness, giving 
way, etc., the objective medical evidence fails to establish that 
these symptoms cause industrial impairment that is not 
contemplated by the 10 percent disability rating already 
assigned.  The Veteran has presented no evidence or argument that 
establishes that the rating criteria are inadequate or that his 
service-connected right knee disability is not consistent with 
the 10 percent disability rating assigned.  Furthermore, the 
Board notes that, despite his knee pain, the Veteran continues to 
work part-time as a dealer in a casino, a position that requires 
him to stand for long periods, without any significant time lost 
due to this disability.  Such industrial impairment is adequately 
contemplated by the 10 percent disability rating.  Consequently, 
the Board finds that the preponderance of the evidence is against 
finding that referral for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b) is warranted.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against finding that a disability rating in 
excess of 10 percent for degenerative joint disease, status post 
meniscal tear repair, of the right knee is warranted.  The 
preponderance of the evidence being against the Veteran's claim, 
the benefit of the doubt doctrine is not for application.  
Consequently, the Veteran's claim must be denied.

Left Knee Degenerative Joint Disease Status Post Meniscal Repair

The Veteran is service-connected for degenerative joint disease, 
status post meniscal repair, of the left knee that was evaluated 
as 10 percent disabling.  The Board notes that, on the rating 
sheet, the RO has indicated that the Veteran's right knee 
disability has been rated under Diagnostic Code 5259, which rates 
for removal of the semilunar cartilage which is symptomatic.  
However, review of the actual decision and subsequent 
adjudications demonstrate that the RO has evaluated the Veteran's 
left knee disability based upon limitation of motion (Diagnostic 
Codes 5260 and 5261) and instability (Diagnostic Code 5257).  The 
Board will consider all applicable Diagnostic Codes in 
determining whether a higher or separate disability rating is 
warranted for the Veteran's left knee disability.

The Board notes that the applicable rating criteria and legal 
standards are set forth in the preceding section and will not be 
repeated here but are incorporated herein.

The service treatment records show the Veteran entered into 
active duty with a pre-existing left knee disorder that was 
reinjured in service causing a medial meniscus tear.  The Veteran 
underwent surgical repair twice, in January and August of 2006.  
He also underwent physical therapy.  The June 2007 report of the 
PEB indicates that imaging showed degenerative joint disease, and 
physical examination demonstrated no instability, tenderness or 
effusion, and range of motion limited by pain.  It was determined 
that the Veteran was unable to perform effectively as a heavy 
equipment operator due to this disability.  The PEB assigned a 
total 10 percent disability rating for bilateral knee 
degenerative joint disease without mechanical loss of motion.

Post-service VA treatment records do not reveal any treatment for 
the Veteran's left knee disability.  

The Veteran underwent two VA examinations related to his left 
knee disability in August 2007 and November 2009.  The report of 
the first one conducted in August 2007 reveals the Veteran 
complained of having left knee pain (like pins and needles), 
especially with stairs, of an intensity of 4 out of 10; has 
stiffness in the knee with standing after sitting or lying down; 
has sharp knife-like pain with weight-bearing (8 to 9 out of 10); 
no swelling, warmth or redness; and no giving out or subluxation.  
Physical examination of the left knee demonstrated that the 
Veteran walked with a slow and protected gait by cane.  The 
examiner noted that the Veteran could ambulate without the cane 
with a more fluid gait but that he was more guarded fearing pain.  
Range of motion was guarded with extension of zero degrees and 
flexion of 135 degrees.  He denied pain on palpation.  There was 
no objective evidence of redness, warmth or swelling.  There was 
subtle coarse crepitus noted.  X-rays revealed mild degenerative 
disease manifested by mild narrowing of the tibiofemoral medial 
compartment and spiking of the tibial plateau spines.  No 
effusion was shown.  The assessment was arthroscopic repair of 
meniscal tear with residual degenerative joint disease.

Finally, the Veteran underwent a VA examination in November 2009.  
At that time, he reported that he has noticed a "throbbing 
sensation" lately in his left knee.  He has not had any 
treatment for this.  He reported having pain in the left knee at 
a level of 7 out of 10 once a week lasting for a few hours.  He 
noted having weakness in the knee going up stairs, stiffness, 
giving way and fatigability.  He denied having swelling, heat, 
redness or locking.  He reported that work and household chores 
can cause an increase in his pain level.  Physical examination of 
the left knee demonstrated no swelling, heat or redness was 
present.  There were mild hypertrophic changes to the knee.  The 
anterior drawer, varus/valgus and patellar compression tests were 
all negative.  Range of motion of the left knee was from 
extension of zero degrees to flexion of 115 degrees.  There were 
no witnessed flare-ups of pain, weakness, fatigue, or lack of 
endurance with three repetitions of motion on examination.  The 
assessment was mild degenerative joint disease.

Based upon the available evidence, the Board finds that the 
evidence does not establish entitlement to a disability rating 
higher than 10 percent for the Veteran's service-connected 
degenerative joint disease, status post meniscal repair, of the 
left knee.  The evidence shows that the Veteran has degenerative 
joint disease of the left knee which would be evaluated under 
Diagnostic Code 5003 based upon limitation of motion.  In order 
to obtain a disability rating in excess of 10 percent based upon 
limitation of motion, however, the evidence must show that there 
is either limitation of flexion to 30 degrees or less or 
limitation of extension to 25 degrees or less.  The medical 
evidence demonstrates the Veteran has at most limitation of 
flexion no greater than 115 degrees.  See November 2009 VA 
examination report.  Even when taking into consideration the 
Veteran's report of pain, stiffness and weakness, the disability 
picture fails to reflect the functional impairment of the left 
knee is consistent with limitation of flexion of at least 
30 degrees.  Thus, a higher disability rating is not warranted 
under Diagnostic Code 5260.  In addition, the evidence fails to 
establish the presence of any limitation of extension; therefore, 
a higher or separate disability rating is not warranted under 
Diagnostic Code 5261.  Finally, as the evidence fails to 
establish there is ankylosis of the left knee, a higher 
disability rating is not warranted under Diagnostic Code 5256.

Furthermore, the Board finds that a higher or separate disability 
rating is not warranted under Diagnostic Code 5257 as, despite 
the Veteran's reports of a feeling of giving way in the left 
knee, the objective medical evidence fails to establish the 
presence of any instability or subluxation of the left knee.  
Anterior drawer and varus/valgus testing was negative for 
instability.

Moreover, the Board notes that it has considered whether a 
separate 10 percent disability rating is warranted under 
Diagnostic Code 5259 for removal of the semilunar cartilage that 
is symptomatic.  However, as all the Veteran's symptoms of pain, 
swelling, stiffness, etc. have been considered in evaluating his 
disability based upon limitation of motion, the Board finds that 
a separate rating under Diagnostic Code 5259 would constitute 
impermissible pyramiding.  See 38 C.F.R. § 4.14.  Thus, a 
separate disability rating under Diagnostic Code 5259 is not 
warranted.  The Board also notes that a higher disability rating 
is not warranted under Diagnostic Code 5258 as the medical 
evidence fails to establish the Veteran currently has any 
meniscal tear of dislocation causing his symptoms.

Finally, the Board must consider whether referral for 
consideration of an extraschedular rating is warranted.  The 
legal standards were previously discussed and will not be 
repeated here.  After considering the evidence, the Board finds 
that the Veteran's disability picture is not so exceptional as to 
cause the rating criteria to be inadequate to evaluate his 
service-connected left knee disability.  Although the Veteran 
complains of pain with limitation of motion, stiffness, giving 
way, etc., the objective medical evidence fails to establish that 
these symptoms cause industrial impairment that is not 
contemplated by the 10 percent disability rating already 
assigned.  The Veteran has presented no evidence or argument that 
establishes that the rating criteria are inadequate or that his 
service-connected left knee disability is not consistent with the 
10 percent disability rating assigned.  Furthermore, the Board 
notes that, despite his knee pain, the Veteran continues to work 
part-time as a dealer in a casino, a position that requires him 
to stand for long periods, without any significant time lost due 
to this disability.  Such industrial impairment is adequately 
contemplated by the 10 percent disability rating.  Consequently, 
the Board finds that the preponderance of the evidence is against 
finding that referral for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b) is warranted.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against finding that a disability rating in 
excess of 10 percent for degenerative joint disease, status post 
meniscal tear repair, of the left knee is not warranted.  The 
preponderance of the evidence being against the Veteran's claim, 
the benefit of the doubt doctrine is not for application.  
Consequently, the Veteran's claim must be denied.

Left Lower Leg Neuropathy (Sural Nerve)

The Veteran is service-connected for left lower leg neuropathy 
affecting the sural nerve (claimed as left foot 
numbness/tingling) that has been evaluated as 10 percent 
disabling under Diagnostic Code 8521, which evaluates paralysis 
of the external popliteal (common peroneal) nerve.  

Complete paralysis of the external popliteal (common peroneal) 
nerve warrants a 40 percent disability rating when there is foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; and anesthesia covers entire dorsum of foot and toes.  
38 C.F.R. § 4.124a, Diagnostic Code 8521.  In addition, 
incomplete paralysis of the external popliteal (common peroneal) 
nerve warrants a 30 percent disability rating if severe, a 20 
percent disability rating if moderate and a 10 percent disability 
rating if mild.  Id.  

In December 2005, the Veteran was diagnosed to have a mild axonal 
sensory peripheral neuropathy affecting the left foot, which was 
confirmed on electrodiagnostic testing.  Physical examination 
revealed decreased sensation into the left great toe and medial 
aspect of the left foot and decreased strength in his anterior 
tibialis on the left.  

Post-service VA treatment records do not reveal any treatment for 
this disability since the Veteran's discharge from service.  The 
Veteran underwent VA examination in August 2007 at which he 
reported numbness of his left foot that is a constant sensation 
with sensitivity to having a sheet or blanket on it.  The 
examiner noted that EMG (electromyogram) was indicative of an 
isolated left sural sensory mononeuropathy as the distribution of 
numbness on exam corresponds with the sural distribution.  It was 
noted that the Veteran often wore high boots that have been known 
to cause sural mononeuropathies.  Physical examination of the 
left foot and ankle demonstrate no presence of obvious deformity, 
warmth or redness; and it was negative for pain.  Sensation to 
monofilament was intact in the lower extremities except for left 
lateral lower leg.  The assessment was neuropathy, sural nerve, 
left lower leg, per EMG, not felt to be related to back 
condition.

The Veteran underwent a second VA examination in June 2008.  At 
that time, he complained of constant numbness in the dorsal and 
lateral left foot up into the lateral lower leg.  He referred 
that there was a little bit of tingling with the numbness.  He 
stated this affects his sleep in that blankets rubbing the area 
cause pain.  Physical examination demonstrated sensation was 
intact to microfilament and vibration.  There was no tenderness 
or swelling.  Motor strength was intact.  Patellar reflexes were 
intact but Achilles reflexes were difficult to elicit.  The 
assessment was left sural neuropathy.

Based upon the foregoing, the Board finds that the evidence fails 
to establish that the Veteran's neuropathy of the left lower leg 
is productive of a disability picture consistent with moderate 
incomplete paralysis of the external popliteal (common peroneal) 
nerve.  At most, the Veteran has symptoms of loss of sensation 
and sensitivity in the left foot and lateral lower leg.  There is 
no evidence that he has foot drop or drooping of the first 
phalanges of the toes, loss of dorsiflexion of the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the toes; 
loss of abduction of the foot with weakened adduction; or 
anesthesia covering the entire dorsum of the foot and toes.  
Consequently, the preponderance of the evidence is against 
finding that the Veteran's disability picture is consistent with 
a moderate incomplete paralysis to warrant a schedular rating of 
20 percent. 

Finally, the Board must consider whether referral for 
consideration of an extraschedular rating is warranted.  The 
legal standards were previously discussed and will not be 
repeated here.  After considering the evidence, the Board finds 
that the Veteran's disability picture is not so exceptional as to 
cause the rating criteria to be inadequate to evaluate his 
service-connected left lower leg neuropathy of the sural nerve.  
Although the Veteran complains of numbness, tingling and pain, 
the objective medical evidence fails to establish that these 
symptoms cause industrial impairment that is not contemplated by 
the 10 percent disability rating already assigned.  The Veteran 
has presented no evidence or argument that establishes that the 
rating criteria are inadequate or that his service-connected left 
lower leg neuropathy is not consistent with the 10 percent 
disability rating assigned.  Furthermore, the Board notes that, 
despite this disability, the Veteran continues to work part-time 
as a dealer in a casino, a position that requires him to stand 
for long periods, without any significant time lost due to this 
disability.  Such industrial impairment is adequately 
contemplated by the 10 percent disability rating.  Consequently, 
the Board finds that the preponderance of the evidence is against 
finding that referral for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b) is warranted.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against finding that a disability rating in 
excess of 10 percent for left lower leg neuropathy of the sural 
nerve is warranted.  The preponderance of the evidence being 
against the Veteran's claim, the benefit of the doubt doctrine is 
not for application.  Consequently, the Veteran's claim must be 
denied.

Hypertension

The Veteran is service-connected for hypertension that has been 
evaluated as nondisabling under Diagnostic Code 7101.

Diagnostic Code 7101, for hypertensive vascular disease 
(hypertension and isolated systolic hypertension), provides for a 
60 percent rating when diastolic pressure is predominantly 130 or 
more; a 40 percent rating when diastolic pressure is 
predominantly 120 or more; a 20 percent rating when diastolic 
pressure is predominantly 110 or more, or systolic pressure is 
predominantly 200 or more; and a 10 percent rating when diastolic 
pressure is predominantly 100 or more, systolic pressure is 
predominantly 160 or more, or an individual has a history of 
diastolic pressure predominantly 100 or more that requires 
continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  
Note 1 to Diagnostic Code 7101 requires that hypertension or 
isolated systolic hypertension be confirmed by readings taken two 
or more times on at least three different days.  For purposes of 
this section, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm or greater, and isolated 
systolic hypertension means that the systolic blood pressure is 
predominantly 160 mm or greater with a diastolic blood pressure 
of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, Note 1.

Service treatment records show the Veteran was diagnosed to have 
hypertension and was treated with anti-hypertensive medications.  
He was initially started on hydrochlorothiazide (HCTZ) but in 
November 2005 he was also placed on Norvasc because his blood 
pressure was still elevated, 148/98.  He was continued on one to 
two medications for his hypertension the remainder of his time in 
service.  

Post-service VA treatment records demonstrate that the Veteran 
has continued to be treated for hypertension with anti-
hypertensive medication, but initially he was only on HCTZ.  In 
October 2007, despite being on the HCTZ, multiple blood pressure 
readings show the Veteran's blood pressure had elevated with 
systolic pressures ranging from 155 to 162 and diastolic 
pressures ranging from 91 to 98.  In March 2008, the Veteran was 
seen for hypertension monitoring and his blood pressure was 
154/91, and he was placed on Lisinopril in addition to the HCTZ.  
Subsequent treatment notes indicate the Veteran's hypertension 
has been well controlled on this medication regimen.  

The Veteran underwent multiple VA examinations at which he 
reported treatment with medication for his hypertension.  Blood 
pressures in August 2007 were 143/85, 140/80 and 130/82.  The 
Veteran was only on HCTZ for his hypertension.  Blood pressures 
in June 2008 were 132/70, 118/70 and 130/86.  He was on 
Lisinopril and HCTZ for his hypertension.  The assessment was 
hypertension, well-controlled.  His blood pressure in November 
2009 was 142/88.  Also noted were recent blood pressures of 
148/85 and 144/85 on September 23, 2009, and 101/68 on April 19, 
2009.  The Veteran reported being on Lisinopril without side 
effects.  The assessment was hypertension.  

After considering this evidence, the Board finds that a 
disability rating of 10 percent is warranted for the Veteran's 
hypertension.  Although the medical records do not establish that 
the Veteran's diastolic pressure is predominantly 100 or more 
without medication, they do show that even on medication it can 
become elevated to over 90.  Thus, the Board finds there is 
reasonable doubt that the Veteran's diastolic pressure without 
medication may be 100 or more.  Since he needs continuous 
medication for control of his hypertension, the criteria for a 
10 percent disability rating are met.  A higher disability rating 
is not warranted, however, as the evidence clearly does not 
establish that his hypertension is productive of diastolic 
pressure that is predominantly 110 or more or systolic pressure 
that is predominantly 200 or more.  

For the foregoing reasons, the Board grants a disability rating 
of 10 percent, but no higher, for the Veteran's service-connected 
hypertension.  To that extent, the Veteran's appeal is granted.  

Finally, in reaching this decision, the Board has considered 
whether referral for consideration of an extraschedular rating is 
warranted.  The legal standards were previously discussed and 
will not be repeated here.  After considering the evidence, the 
Board finds that the Veteran's disability picture is not so 
exceptional as to cause the rating criteria to be inadequate to 
evaluate his service-connected hypertension.  Simply stated, the 
Veteran has presented no evidence or argument that establishes 
that the rating criteria are inadequate or that his service-
connected hypertension is not consistent with the disability 
rating assigned.  Furthermore, the Board notes that, despite this 
disability, the Veteran continues to work part-time as a dealer 
in a casino, a position that requires him to stand for long 
periods, without any significant time lost due to this 
disability.  Such industrial impairment is adequately 
contemplated by the rating criteria used to evaluate this 
disability.  Consequently, the Board finds that the preponderance 
of the evidence is against finding that referral for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b) is warranted.

Left Foot Plantar Fasciitis

The Veteran is service-connected for left foot plantar fasciitis 
that is evaluated as nondisabling under Diagnostic Code 5284.

The Board notes that there is not a diagnostic code specifically 
for plantar fasciitis.  When an unlisted condition is 
encountered, it is permissible to rate the condition under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  The assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
38 C.F.R. § 4.27.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The Board agrees that 
Diagnostic Code 5284 is the most analogous to the Veteran's 
disability.

Diagnostic Code 5284 evaluates disability due to other foot 
injuries.  Under this diagnostic code, foot injuries warrant a 10 
percent rating if moderate, a 20 percent rating if moderately 
severe, and a 30 percent rating if severe.  38 C.F.R. § 4.71a.  
Actual loss of use of the foot warrants a 40 percent rating.  Id.  
The words "moderate," "moderately severe," and "severe" are not 
defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decision is "equitable and just."  38 C.F.R. 
§ 4.6.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below knee 
with use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function of the 
foot, whether balance and propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  38 C.F.R. 
§ 4.63.

Service treatment records show the Veteran was diagnosed to have 
plantar fasciitis and was provided with orthotics to place in his 
shoes.  

Post service treatment records do not show any treatment for this 
disability.  The only medical evidence of record is three VA 
examinations.  The first examination was conducted in August 2007 
at which the Veteran complained of pain on the bottom of both 
feet right greater than left.  He related that he wears inserts 
daily that help with the pain.  Physical examination demonstrated 
there was no obvious deformity, warmth or redness of either the 
ankle or foot.  There was pain on palpation of the left great 
toe, the entire medial arch and the plantar heel.  He denied 
tenderness of the Achilles' tendon.  There were no corns or 
calluses.  The assessment was left plantar fasciitis.

At the second VA examination in June 2008, the Veteran reported 
having day-to-day pain of an intensity of 4 out of 10, but denied 
having weakness, stiffness, swelling, redness, fatigability, or 
lack of endurance.  He also denied having symptoms at rest, but 
he does having some symptoms on standing.  Most symptoms occur 
while walking but he stated he can "walk it off."  He reported 
taking no medication for this problem, but does use shoe inserts.  
He reported periods of flare-up when walking with increased pain 
to 6 out of 10.  These occurred every morning lasting 10 to 15 
minutes.  He denied any limitation of motion or functional 
impairment during these flare-ups.  Physical examination 
demonstrated there were no callosities, breakdown, unusual shoe 
wear, or skin or vascular changes.  Plantar flexion was 38 
degrees, dorsiflexion was 30 degrees, eversion was 16 degrees and 
inversion was 25 degrees.  There was no noted flare-up of pain, 
weakness, incoordination or fatigue on examination.  The 
assessment was again left foot plantar fasciitis.

The final VA examination was conducted in November 2009.  At that 
time, the Veteran reported that his plantar fasciitis bothers him 
mostly in the morning (described as an ache in the bottom of the 
foot) lasting a couple of hours.  He denied having any treatment 
for this but does use shoe inserts.  His pain level was reported 
as 4 to 5 out of 10 without weakness, stiffness, swelling, heat, 
redness or fatigability.  He denied having any limits on standing 
or walking.  Physical examination demonstrated there was no 
objective evidence of painful motion, edema, instability, 
weakness, tenderness, or callosities.  There was mild heal wear 
but no abnormal weight bearing, deformities or flat feet.  The 
assessment was normal left foot exam.

After considering all the evidence, the Board finds that it fails 
to establish that the Veteran's left foot plantar fasciitis is 
consistent with a moderate left foot injury under Diagnostic Code 
5284.  He at most complains of pain in the morning lasting 
anywhere from 10 minutes to a couple of hours.  However, he has 
reported that this causes either no functional impairment or at 
most mild functional impairment in that he can stand for eight 
hours and walk one mile.  There are no associated corns or 
callosities and at most only mild heal wear of his shoe, which is 
an indication of no more than mild change in weight-bearing due 
to the plantar fasciitis.  Thus this evidence shows that the 
Veteran's disability is no more than mild.  Consequently, the 
preponderance of the evidence is against finding that the 
Veteran's disability picture is consistent with a moderate foot 
injury to warrant a compensable disability rating. 

Finally, the Board must consider whether referral for 
consideration of an extraschedular rating is warranted.  The 
legal standards were previously discussed and will not be 
repeated here.  After considering the evidence, the Board finds 
that the Veteran's disability picture is not so exceptional as to 
cause the rating criteria to be inadequate to evaluate his 
service-connected left foot plantar fasciitis.  Although the 
Veteran complains of pain in the left foot, the objective medical 
evidence fails to establish that his symptoms cause industrial 
impairment to such a degree as to be inconsistent with the 
finding of only a mild foot injury.  The Veteran has presented no 
evidence or argument that establishes that the rating criteria 
are inadequate or that his service-connected left foot plantar 
fasciitis is not consistent with the disability rating assigned.  
Furthermore, the Board notes that, despite this disability, the 
Veteran continues to work part-time as a dealer in a casino, a 
position that requires him to stand for long periods, without any 
significant time lost due to this disability.  Such industrial 
impairment is adequately contemplated by the rating criteria used 
to evaluate this disability.  Consequently, the Board finds that 
the preponderance of the evidence is against finding that 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b) is warranted.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against finding that a compensable disability 
rating for left foot plantar fasciitis is warranted.  The 
preponderance of the evidence being against the Veteran's claim, 
the benefit of the doubt doctrine is not for application.  
Consequently, the Veteran's claim must be denied.

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service-connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied, and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).

In rating decisions issued in March 2008 and June 2008, the RO 
denied a TDIU.   The Veteran did not appeal either of those 
rating decisions.  Nevertheless, the Board finds that the Veteran 
has been gainfully employed since May 2008, albeit part-time, as 
a dealer at a casino; however, he has also been attending school 
to obtain a degree in environmental science.  Furthermore, the 
Board notes that he has been able to successfully maintain his 
employment despite his multiple musculoskeletal disabilities and 
the prolonged standing required by his position.  Thus, the Board 
finds that entitlement to a TDIU is not warranted as the evidence 
of record fails to show that the Veteran is unable to obtain or 
maintain gainful employment due to his service-connected 
disabilities.  


ORDER

Entitlement to an initial disability rating for service-connected 
PTSD, depression and alcohol abuse, to include a major depressive 
disorder, in excess of 30 percent prior to August 4, 2009, and 50 
percent thereafter, is denied.

Entitlement to an initial disability rating of 30 percent for 
service-connected tension headaches prior to December 17, 2008, 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to an initial disability rating in excess of 30 
percent for service-connected tension headaches is denied.

Entitlement to an initial disability rating in excess of 20 
percent for service-connected low back strain is denied.  

Entitlement to an initial disability rating in excess of 20 
percent for service-connected degenerative disc disease of the 
cervical spine is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative joint disease, status 
post meniscal repair, right knee, is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative joint disease, status 
post meniscal repair, left knee, is denied.

 Entitlement to an initial disability rating in excess of 10 
percent for service-connected left lower leg neuropathy (sural 
nerve) is denied.

Entitlement to an initial disability rating of 10 percent for 
service-connected hypertension is granted, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to an initial compensable disability rating for 
service-connected left foot plantar fasciitis is denied.



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


